DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/26/2021 have been fully considered but they are not persuasive.  The arguments are presented that modified Kudoh ‘113 would not teach all of the elements of independent claim 1 including a second electrode on a back side of a first tab part being placed face-to-face with a second electrode on a back side of a fourth tab part.  The arguments are further presented on page 17 that if the structure of fig. 29 and 30 of Kudoh ‘113 was flipped upside down the resulting structure would be substantially the same as the original structure. 
These arguments are not found persuasive due to the fact that the rejection does not rely solely on batteries in parallel configuration (fig. 29 of Kudoh ‘113), the rejection relies on the combination of batteries in series configuration (fig. 27 of Kudoh ‘113) and batteries in parallel configuration (fig. 29 of Kudoh ‘113) stacked together.  As seen in fig. 27 compared to fig. 29 the series configuration has both tabs facing the same direction while the parallel configuration has both tabs facing each other.  Combining these structures (for example stacking figure 29 on top of figure 27) would result in the claimed limitations including second electrode on a back side of a first tab (1-1 in fig. 27) part being placed face-to-face with a second electrode on a back side of a fourth tab part (in fig. 29).

Drawings
The drawings were received on 10/26/2021.  These drawings are accepted.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-7, 9, 11-14, 17, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudoh et al. (2015/0188113 A1, hereafter Kudoh ‘113).
With regard to claim 1, Kudoh ‘113 teaches a secondary battery in which a plurality of sheet batteries are laminated, comprising:
a first sheet battery and a second sheet battery each including a first electrode (3) on a front side surface and a second electrode (4) on a back side surface, wherein when viewed from above in a state where the batteries are laminated, the first sheet battery includes a first tab part (extended portions corresponding to leading portion 100) placed so as to project outward of the second sheet battery, and the second sheet battery includes a second tab part placed so as to project outward of the first sheet battery (as seen in fig. 29) in a state where the second electrode of the first sheet battery and the second electrode of the second sheet battery are placed face-to-face to each other (second electrodes 4 facing as seen in fig. 30) [0164-165, fig. 29-30].  
Kudoh ‘113 does not explicitly teach the claimed third and fourth batteries.  However, Kudoh ‘113 teaches a plurality of batteries may be stacked [0164, 0168] which would result in repeating stacks of the arrangement shown in fig. 30.  This would 
Kudoh ‘113 does not explicitly teach the first and fourth tab parts overlapping so that the second electrode on the surface of the first tab part and the second electrode on the surface of the fourth tab part are placed face to face.  However, Kudoh ‘113 teaches a plurality of batteries may be stacked and connected in serial and parallel [0164, 0168].  Stacked components of parallel configurations (fig. 29) and series configurations (fig. 27) would result in first and fourth tab parts overlapping so that the second electrode on the surface of the first tab part and the second electrode on the 
    PNG
    media_image1.png
    553
    814
    media_image1.png
    Greyscale

With regard to claim 5, Kudoh ‘113 teaches the batteries have a base material serving as the first electrode (3) and peripheral parts of the base materials of the batteries are bonded together [0123, fig. 17].
With regard to claim 6, Kudoh ‘113 does not explicitly teach the second and third tab parts overlapping when viewed from above.  However, Kudoh ‘113 teaches a plurality of batteries may be stacked and connected in serial and parallel [0164, 0168].  Stacked components of parallel configurations (fig. 29) and series configurations (fig. 27) would result in second and third tab parts overlapping when viewed from above in a state where the first to fourth sheet batteries are laminated.
With regard to claim 7, Kudoh ‘113 does not explicitly teach fifth, and sixth batteries.  However, Kudoh ‘113 teaches a plurality of batteries may be stacked [0164, 0168].  The duplicate cells would function as the claimed fifth and sixth sheet batteries with each including a first electrode (3) on a front side surface and a second electrode (4) on a back side surface, wherein when viewed from above in a state where the batteries are laminated, the fifth sheet battery would include a fifth tab part placed so as to project outward of the sixth sheet battery, and the sixth sheet battery would include a sixth tab part placed so as to project outward of the third sheet battery (as seen in fig. 29) in a state where the second electrode of the fifth sheet battery and the second electrode of the sixth sheet battery are placed face-to-face to each other (second electrodes 4 facing as seen in fig. 30) [0164-165, fig. 29-30].  
Kudoh ‘113 does not explicitly teach the third and sixth tab parts overlapping so that the second electrode on the surface of the third tab part and the second electrode on the surface of the sixth tab part are placed face to face.  However, Kudoh ‘113 teaches a plurality of batteries may be stacked and connected in serial and parallel [0164, 0168].  Stacked components of parallel configurations (fig. 29) and series configurations (fig. 27) would result in third and sixth tab parts overlapping so that the second electrode on the surface of the third tab part and the second electrode on the surface of the sixth tab part would be placed face to face.  Kudoh ‘113 further teaches connecting tabs (as seen in fig. 20) [fig. 20].
With regard to claim 9, Kudoh ‘113 would teach first electrodes of a second sheet battery and a third sheet battery placed face to face (when connected in parallel) [0164, 
With regard to claim 11, Kudoh ’113 teaches rectangular parts that overlap (lower parts seen in fig. 29) and tab parts that project outward from one side of the rectangular parts (extended portions corresponding to leading portion 100) [0164-0165, fig. 29].
With regard to claim 12, Kudoh ’113 teaches rectangular parts that overlap (lower parts seen in fig. 29) and tab parts that project outward from one side of the rectangular parts (extended portions corresponding to leading portion 100) [0164-0165, fig. 29].  Kudoh ‘113 would not explicitly teach the first and fourth tab projecting from one side and the second and third projecting from a second side, however Kudoh ‘113 teaches a plurality of batteries may be stacked and connected in serial and parallel [0164, 0168].  Stacked components of parallel configurations (fig. 29) and series configurations (fig. 27) would result in the claimed configuration.  
With regard to claim 13, Kudoh ‘113 teaches the first electrode may be a base material [0123] and teaches the second electrode formed on both surfaces of the base material [fig. 10].  Kudoh ‘113 teaches connected electrodes [fig. 10] but would not explicitly teach the second electrode of the second sheet battery and the second electrode of the third sheet battery being face to face and connected, however Kudoh ‘113 teaches a plurality of batteries may be stacked and connected in serial and parallel [0164, 0168].  Stacked components of parallel configurations (fig. 30) and series configurations (fig. 29) would result in the claimed configuration.  
With regard to claim 14, Kudoh ‘113 teaches a secondary battery in which a plurality of sheet batteries are laminated, comprising:

Kudoh ‘113 does not explicitly teach the claimed third and fourth batteries.  However, Kudoh ‘113 teaches a plurality of batteries may be stacked [0164, 0168] which would result in repeating stacks of the arrangement shown in fig. 30.  This would be an obvious modification to one of ordinary skill in the art since it would allow for adjustment of voltage or current capacity by duplicating cells [0168].  The duplicate cells would function as the claimed third and fourth sheet batteries with each including a first electrode (3) on a front side surface and a second electrode (4) on a back side surface, wherein when viewed from above in a state where the batteries are laminated, the third sheet battery includes a third tab part placed so as to project outward of the fourth sheet battery, and the fourth sheet battery includes a fourth tab part placed so as to project outward of the third sheet battery (as seen in fig. 29) in a state where the second electrode of the third sheet battery and the second electrode of the fourth sheet battery are placed face-to-face to each other (second electrodes 4 facing as seen in fig. 30) [0164-165, fig. 29-30].  

Kudoh ‘113 does not explicitly teach the second and third tab parts overlapping when viewed from above.  However, Kudoh ‘113 teaches a plurality of batteries may be stacked and connected in serial and parallel [0164, 0168].  Stacked components of parallel configurations (fig. 29) and series configurations (fig. 27) would result in second and third tab parts overlapping when viewed from above in a state where the first to fourth sheet batteries are laminated with the first electrode on the surface of the second tab part and the first electrode on the surface of the third tab part are placed face-to-face each other.
With regard to claim 17, Kudoh ‘113 teaches the batteries have a base material serving as the first electrode (3) and peripheral parts of the base materials of the batteries are bonded together [0123, fig. 17].
With regard to claim 18, Kudoh ‘113 does not explicitly teach fifth, and sixth batteries.  However, Kudoh ‘113 teaches a plurality of batteries may be stacked [0164, 0168].  The duplicate cells would function as the claimed fifth and sixth sheet batteries with each including a first electrode (3) on a front side surface and a second electrode 
Kudoh ‘113 does not explicitly teach the third and sixth tab parts overlapping so that the second electrode on the surface of the third tab part and the second electrode on the surface of the sixth tab part are placed face to face.  However, Kudoh ‘113 teaches a plurality of batteries may be stacked and connected in serial and parallel [0164, 0168].  Stacked components of parallel configurations (fig. 29) and series configurations (fig. 27) would result in third and sixth tab parts overlapping so that the second electrode on the surface of the third tab part and the second electrode on the surface of the sixth tab part would be placed face to face.  Kudoh ‘113 further teaches connecting tabs (as seen in fig. 20) [fig. 20].
With regard to claim 20, Kudoh ’113 teaches rectangular parts that overlap (lower parts seen in fig. 29) and tab parts that project outward from one side of the rectangular parts (extended portions corresponding to leading portion 100) [0164-0165, fig. 29].

Claims 2-3, 8, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudoh ‘113 as applied to claims 1, 5-7, 9, 11-14, 17, 18, and 20 above, and further in view of Suto (US 2009/0239142 A1, hereafter Suto).
With regards to claims 2, 8, 15, and 19, Kudoh ‘113 does not explicitly teach a conductive bonding agent to connect adjacent tabs.  However the use of conductive agents to bond adjacent tabs is well known in the art as evidenced by Suto [0045] that teaches that welds or solder may be used to electrically connect adjacent tabs.  The welds or solder of Suto would be obvious to one of ordinary skill in the art to use with the tabs of Kudoh ‘113 since they are known to be effective for electrically connecting tabs [Suto 0045].
With regard to claim 3, Kudoh ‘113 and Suto would not explicitly teach the claimed thickness, however this would be an obvious variant to one of ordinary skill in the art since it would only require a change in size and would perform the same expected function of electrically connecting materials barring evidence of criticality and unexpected results.  See MPEP 2144.04 IV.

Claims 4, 10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudoh ‘113 as applied to claims 1, 5-7, 9, 11-14, 17, 18, and 20 above, and further in view of Kudoh et al. (US 2015/0111108 A1, hereafter Kudoh ‘108).
With regard to claims 4 and 16, Kudoh ‘113 does not explicitly teach folding a portion of the batteries without folding the tab parts.  However, in the same field of endeavor, Kudoh ‘108 teaches folding central portions of batteries (which would be away from tab parts) [0112, fig. 12, fig. 20].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the folded arrangement of Kudoh ‘108 with Kudoh ‘113 since it provides the benefit of reduced volume and reduced number of insulation layers required [Kudoh ‘108 0112].
With regard to claim 10, Kudoh ‘113 teaches insulation layers (9) [0014, fig. 6] but does not teach the layers are formed on the batteries in close proximity to the tab parts.  However, this would only require a rearrangement of parts and Kudoh ‘0108 teaches these locations as seen in figures 13A-B.  [0114, fig. 13A-B].  It would have been obvious to one or ordinary skill in the art to use the insulation arrangement of Kudoh ‘108 with the batteries of Kudoh ‘113 since it is known to be effective for insulating between positive and negative layers [0008, 0115].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737. The examiner can normally be reached Flexible schedule, typical hours 11-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT C THOMAS/Examiner, Art Unit 1724 

/STEWART A FRASER/Primary Examiner, Art Unit 1724